 In the Matter of SHELL PETROLEUM CORPORATION (NOW SHELL OILCOMPANY, INCORPORATED)andOIL WORKERS INTERNATIONAL UNION,LOCAL 367CaseNo. R-626THIRD SUPPLEMENTAL DECISION AND AMENDMENT TOCERTIFICATIONAugust 28, 1943On November 12, 1938, the National Labor Relations Board issueda Decision, Direction of Election and Certification of Representativesin the above-entitled proceeding."On January 13, 1939, the Boardissued a Supplemental Decision and Second Direction of Election.2On February 21, 1939, the Board issued a Second Supplemental De-cision and Certification of Representatives,3 certifying OilWorkersInternational Union, Local No, 367, herein called the Oil Workers,as the exclusive representative for the purposes of collective bargain-ing of all hourly paid employees of Shell Petroleum Corporation(now known as Shell Oil Company, Incorporated) at its Deer ParkRefinery, Houston, Texas, including stillmen, treaters, dock shift fore-men, boiler house shift foremen, iso-octane shift foremen, stabilizershift foremen, laboratory shift foremen, labor subforemen, the assist-ant instrument foreman, the assistant electrical foreman, the carpen-try foreman, the painting foremen, the assistant pipe fitter foreman,the assistant clean-out foreman, the insulator foreman, the assistantfloor foreman, the assistant loading rack foreman, the head dis-,patcher, the assistant head dispatch Pr, the motor laboratory foreman,the machinists, including the garage night foreman, and the assistantmachinist foreman, and the employees in the boiler making weldingdepartment, including the boiler maker foreman and the welder fore-men, but excluding bricklayers, clerical employees, general foremen,and department heads and their immediate assistants.Thereafter, on June 28, 1943, the Company filed a motion, nowbefore us for determination, requesting that the Board reconsider theSecond Supplemental Decision and Certification and amend the cer-tification by excluding from the bargaining unit thereby established19 N. L. R.B. 831.Y 10 N. L. R. B. 1107.° 11 N. L.R. B. 572.52 N. L.R. B. No. 39.313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD,employees in certain job classifications whom the Company contendsexercise duties of an exclusively supervisory character.4The Com-pany bases its motion for reconsideration and amendment upon theBoard's recent decision in theMaryland Drydockcase.5It allegesthat to the extent that it includes the alleged supervisory employees,the Board's unit finding heretofore made in this proceeding is indirect conflict with the principle established in that case.The record made at the hearing in this case has been reexamined.It is clear therefrom that if this were a case of first impression beforeus, the employees in question would be excluded as supervisory em-ployees.The undisputed testimony shows that all of these employeesare engaged exclusively in supervisory functions, directing the workof groups of employees under them, ranging from approximately 5to 25 or more; that they are authorized to make recommendationsconcerning the discharge and discipline of those under them; andthat their recommendations as to such action are accorded effectiveweightsAlthough they do not perform major supervisory functions,it plainly appears that the authority and responsibility vested by theCompany in these employees sufficiently meets the test now normallyapplied by the Board in determining the supervisory status of em-ployees who are to be excluded from the appropriate unit.? In itsoriginal decision herein, the Board based its inclusion of such super-visory employees largely upon the ground that the, Oil Workers, theonly labor organization involved, desired their inclusion.However,the principle that, notwithstanding the desires of a labor organizationfor their inclusion, supervisory employees may neither constitute aseparate bargaining unit with the employees whom they supervise,nor be included in the same unit with such employees, has since beenclearly established by the BoardsIt appears that the requested amendment of the certification will im-pair no contractual relationship, since no agreement covering the hours,wages, and working conditions of supervisors in the unit has ever beenentered into between the Company and the Oil Workers. The Com-pany has consistently adhered to the position, taken by it at the orig-,treaters,dock shift foremen, boiler houseshift foremen, iso-octane shift foremen, stabilizer shift foremen, Iaboratory shift foremen,labor subforemen, the assistant instrument foreman, the assistant electrical foreman, thecarpentry foreman, the painting foremen, the assistant pipe fitter foreman, the assistantclean-out foreman, the insulator foreman, the assistant floor foreman, the assistant load-ing rack foreman, the head dispatcher, the assistant head dispatcher, the motor laboratoryforeman, the garage night foreman, the assistant machinist foreman, the boiler makerforeman,and the welder foremen5Matter of The Maryland Drydock Company,49 N. LR B. 733.eThe supervisory character of the employees in question was conceded by the attorneyfor the Oil Workers.At one point in the record he stated ."The petitioner [OilWorkers] agrees that in general, every one of the meninvolved in this controversy had supervisory capacities, that that is one of thedistinguishing characteristics of their duties "7 SeeMatter of Douglas Aircraft Company, Inc,50 N. L. R B. 834.8Matter of Maryland Drydock Company, supra. SHELL PETROLEUM CORPORATION315inal hearing, that the supervisory employees were improperly in-cluded in the unit.Following the certification, the Company, whilenot declining to bargain with the Oil Workers as to the remaining em-ployees in the certified unit, refused to bargain with respect to thesupervisory employees.Charges based upon such refusal to bargainwere filed with the Board, but were withdrawn by the Union in 1940.9Thereafter, no action was taken to require compliance with the cer-tification in its application to the supervisory employees.However, onSeptember 23, 1942, the War Labor Board issued a directive order inwhich, among other things, it expressly recognized the unit findingsof this Board as controlling, and directed the Company to recognizeand enter into a contract with the Oil Workers in the unit defined inthe 1939 certification.No agreement affecting the supervisors in thatunit has, as yet, been consummated.In our decision in Matter ofCramp Shipbuilding Company,10de-cided herewith, wherein we revoked a certification covering a unit ofsupervisors, we statedinter alia:A certification must be viewed as a means for effectuating thepolicies of the Act.As such, the certification is not intended to bea final order comparable to a judgment rendered in a court, butis a determination that may be modified * * * But when thecertification ceases to effectuate the policies of the Act, or whenits continued existence would be contrary to the settled principlesadopted by the Board in the enforcement of the Act, it may berevoked.By means of the amendment requested in the instant case, the Com-pany, in effect, seeks to revoke the existing certification to the extentonly that it contravenes the now settled principles of the Board withrespect to supervisory employees.The Company concedes the presentmajority status of the Oil Workers as bargaining representative forthe non-supervisory employees in the certified unit, and as to themthere is, therefore, no present question of representation.The amend-ment requested by the Company will have the effect only of conformingthe Board's unit finding to its now settled principles; it will not dis-rupt any contractual rights or otherwise disturb the rights or dutiesof the parties to bargain in the unit which the Board now recognizesas appropriate.Under all the circumstances, we are of the opinion that the reliefrequested by the Company should be granted. ' We, accordingly, findthat all supervisory employees with authority to hire, promote, dis-Upon the charges filed by the Oil Workers. the Board on December 20, 193% issued acomplaint alleging a violation of Section 8 (5) of the Act.In its answer, the Companyadmitted its refusal to bargain but alleged that the unit was inappropimte because ofthe inclusion of supervisors.Following'theUnion'swithdrawal of the charges, theRegional Director on November 20, 1940, issued an order of dismissal.10 52 N. L R. B 309. 316DIE.CLSmiONS OF NA!PIONAL LABOR RELATIONS BOARDcharge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action, including the employees inthe job classifications listed in footnote 4, page 314, do not constitutepart of the appropriate unit.We shall amend our Certification ofRepresentatives, issued in this proceeding on February 21, 1939,Humepro tuneas of said date, in accordance with such finding. To the extentthat any unit findings made in the Decision, Supplemental Decision,and Second Supplemental Decision herein are inconsistent with ourpresent finding relating to the supervisory employees, such findingsare hereby amended,nun- pro twne,to conform to our presentdetermination.AMENDMENT TO CERTIFICATIONUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the Certification of Representa-tives in the above-entitled proceeding, dated February 21, 1939, be,and the same hereby is, amendednuns pro tuneas of said date bystriking therefrom the second paragraph thereof, and substitutingtherefor the following :IT is hereby certified that Oil Workers International Union,Local No. 367, has been designated and selected by a majorityof all hourly paid employees of Shell Petroleum Corporation atitsDeer Park Refinery, Houston, Texas, including the machinistsand the employees in the boiler making and welding department,but excluding bricklayers, clerical employees, general foremen, de-partment heads and their immediate assistants, stillmen, treaters,dock shift foremen, boiler house shift foremen, iso-octane shiftforemen, stabilizer shift foremen, laboratory shift foremen, laborsubforemen, assistant instrument foremen, assistant electricalforemen, carpentry foremen, painting foremen, assistant pipe fit-ter foremen, assistant clean-out foremen, insulator foremen,, as-sistant floor foremen, assistant loading rack foremen, head dis-patchers, assistant head dispatchers, motor laboratory foremen,boiler maker foremen, and welder foremen, and excluding also allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, as their repre-sentative for the purposes of collective bargaining and that, pur-suant to the provisions of Section 9 (a) of the Act, Oil WorkersInternational Union, Local No. 367, is the exclusive representativeof all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment and otherconditions of employment.CHAIRMAN Mn.LIs took no part in the consideration of the aboveThird Supplemental Decision and Amendment to Certification.